DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Bartley et al. (US 2012/0211829 A1) in view of Kim et al. (US 2009/0090903 A1).
Regarding claim 1, Bartley shows in Fig. 3 (see annotated figure below) and related text a semiconductor device ([0014], lines 1-4), comprising: 
a semiconductor element 248 (226/242) ([0023], lines 11-18 and [0024], lines 15-18) disposed on a back surface side 214 ([0021], line 14) of a semiconductor substrate 204 ([0021], line 13), wherein an insulating film 254 ([0021], line 21) is between the semiconductor element and the semiconductor substrate (note: although Bartley does not expressly describe layer 254 as being an insulating film, it must necessarily be so; otherwise, the N+ drain region 218 and the gate conductor 208 would be electrically short-circuited and the device could not function as a field-effect transistor); 
a through-electrode 206 ([0024], lines 1-3) that is provided through the semiconductor substrate in a depth direction of the semiconductor substrate and introduces charge obtained in the semiconductor element to a front surface side 212 ([0021], lines 12-13) of the semiconductor substrate ([0023], lines 11-18) (note: in Fig. 3, reference numeral 206 mistakenly points to a surface of the second silicon chip 246 rather than to the through-electrode; please see Fig. 2B where reference numeral 206 correctly points to the through-electrode); and
an amplifier transistor 202 that outputs an electrical signal based on the charge introduced by the through-electrode ([0023], lines 11-24 and [0024], lines 11-18), the amplifier transistor using the through-electrode as a gate electrode and including a source region 216 and a drain region 218 around the through-electrode ([0024], lines 10-11 and [0025], lines 1-5), wherein the gate electrode of the amplifier transistor is electrically connected to the semiconductor element via a wire 238, wherein the wire (at least a portion thereof) extends in a vertical direction (see annotated Fig. 3 below), and wherein the wire connects (electrically and indirectly physically) to a second wire (see below) that is disposed between the gate electrode and the semiconductor element ([0023], lines 15-18 and [0024], lines 11-18; note: because Bartley discloses that the control logic 226 may alternatively be provided in the third silicon chip 248 instead of in the second silicon chip 246 as shown in Fig. 3, it is respectfully submitted that in that case there would be a multi-conductor electrical connection between the control logic 226 in the third silicon chip 248 and the through-electrode (gate electrode) 206 in the first semiconductor chip 204 which would consist of control line (wire) 238, bond pad 256b, solder ball 258b, bond pad 260b, and an unlabeled wire extending from the bond pad 260b to the through-electrode 206 via the insulating film 254).

    PNG
    media_image1.png
    741
    1101
    media_image1.png
    Greyscale

Bartley does not expressly disclose the semiconductor element comprises a photoelectric conversion film sandwiched between two transparent electrodes.
Kim teaches in Fig. 1 and related text the semiconductor element 100 ([0029], lines 1-3) comprises a photoelectric conversion film 11 ([0039], lines 1-7) sandwiched between two transparent electrodes 13/14 ([0032], lines 7-10).
Bartley and Kim are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bartley with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bartley’s device to form the semiconductor element to comprise a photoelectric conversion film sandwiched between two transparent electrodes, as taught by Kim, in order to follow Bartley’s suggestion toward “high performance, multi-functional semiconductor circuits” (Bartley: [0002], lines 3-4) by equipping the semiconductor element with image sensing capability (Kim: [0006], lines 1-10).  Bartley’s objective “is to selectively control power delivery to active portions of an integrated circuit, yet minimize power leakage and amount of semiconductor surface area used for selective power delivery” (Bartley: [0007], lines 1-4).  Kim’s complementary metal oxide semiconductor (CMOS) image sensor requires an input power source Vdd (Kim: [0054], line 11).  Therefore, one of ordinary skill in the art would be further motivated to incorporate Kim’s CMOS image sensor 100 into Bartley’s third silicon chip 248, thereby furnishing Bartley’s semiconductor device of Fig. 3 with an energy-efficient imaging functionality.
Regarding claim 2, Bartley in view of Kim shows the through-electrode includes:
an electric conductor 208 embedded in a center portion of the through-electrode (Bartley: Fig. 3; [0024], lines 3-7), and
a side wall portion covered with a second insulating film 210 (Bartley: Fig. 3; [0024], lines 7-10).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bartley et al. (US 2012/0211829 A1) in view of Kim et al. (US 2009/0090903 A1) as applied to claim 1 above, and further in view of Zimmermann et al. (DE 19807776 A1).
Regarding claim 6, Bartley in view of Kim disclose substantially the entire claimed invention, as applied to claim 1 above.
Bartley in view of Kim do not disclose a planar transistor that is formed on the front surface side of the semiconductor substrate, wherein a gate oxide film of the planar transistor and a gate oxide film of the amplifier transistor are different from each other in a film thickness.
Zimmermann teaches in Fig. 1 and related text a planar transistor 100 ([0025], line 181) that is formed on the front surface side of the semiconductor substrate 10 ([0024], line 170), wherein a gate oxide film 150 (having a thickness d1) of the planar transistor and a gate oxide film 250 (having a thickness d2) of the amplifier transistor 200 ([0025], lines 181-182) are different from each other in a film thickness ([0026], lines 186-190).
Bartley, Kim and Zimmermann are analogous art because they each are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bartley in view of Kim with the specified features of Zimmermann because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Bartley in view of Kim to form a planar transistor on the front surface side of the semiconductor substrate, wherein a gate oxide film of the planar transistor and a gate oxide film of the amplifier transistor are different from each other in a film thickness, as taught by Zimmermann, in order to use the planar transistor as a switch to help dynamically deliver power to portions of a semiconductor chip (e.g., the first integrated circuit functional unit 230 of the second silicon chip 246, as shown in Fig. 3 of Bartley) that are currently operating, and block delivery of power to other portions of the semiconductor chip that are not currently operating (Bartley: [0021], lines 2-6), and to permit the amplifier transistor and the planar transistor to have different threshold voltages to optimize the overall electrical performance of the semiconductor device, according to the scientific principle that the threshold voltage of a metal oxide semiconductor (MOS) field-effect transistor is inversely proportional to the capacitance of the gate oxide film, which capacitance varies inversely with the thickness of the gate oxide film (Zimmermann: [0029]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bartley et al. (US 2012/0211829 A1) in view of Kim et al. (US 2009/0090903 A1) as applied to claim 1 above, and further in view of Kang et al. (US 2015/0200152 A1).
Regarding claim 7, Bartley in view of Kim disclose substantially the entire claimed invention, as applied to claim 1 above.
Although Bartley discloses that hafnium dioxide (HfO2) may be a constituent material of the gate oxide film of the amplifier transistor ([0024], lines 9-10), Bartley in view of Kim do not disclose a planar transistor that is formed on the front surface side of the semiconductor substrate, wherein a gate oxide film of the planar transistor and a gate oxide film of the amplifier transistor are different from each other in a constituent material.
Kang teaches in Fig. 1 and related text a planar transistor SE that is formed on the front surface side of the semiconductor substrate 100 ([0037], lines 1-12).
Kang also teaches that silicon oxide may be a constituent material of the gate oxide film 310 of the planar transistor ([0038], lines 1-2).
Kang further teaches that the insulating layer 410 surrounding the conductor 420 of the through-silicon via (TSV) 400 may include carbon-doped silicon oxide as a constituent material ([0045], lines 1-7), which is different from a constituent material (e.g., silicon oxide) of the gate oxide film of the planar transistor.
Bartley, Kim and Kang are analogous art because they each are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bartley in view of Kim with the specified features of Kang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Bartley in view of Kim to form a planar transistor on the front surface side of the semiconductor substrate, wherein a gate oxide film of the planar transistor includes silicon oxide as a constituent material, as taught by Kang, in order to use the planar transistor as a switch to help dynamically deliver power to portions of a semiconductor chip (e.g., the first integrated circuit functional unit 230 of the second silicon chip 246, as shown in Fig. 3 of Bartley) that are currently operating, and block delivery of power to other portions of the semiconductor chip that are not currently operating (Bartley: [0021], lines 2-6), and to leverage the technological maturity and ubiquity of silicon oxide as a gate dielectric material for planar metal oxide semiconductor field-effect transistors.
Therefore, it is respectfully submitted that Bartley and Kang in combination teach a gate oxide film of the planar transistor (e.g., silicon oxide, as disclosed by Kang) and a gate oxide film of the amplifier transistor (e.g., hafnium dioxide, as disclosed by Bartley) are different from each other in a constituent material.
Furthermore, it has been held that the test for obviousness is what the combined teachings of the prior art references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  MPEP 2145(III).
Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive.
Applicant argues on page 10: “Bartley fails to disclose, wherein the wire extends in a vertical direction, and wherein the wire connects to a second wire that is disposed between the gate electrode and the semiconductor element.”
In response, it is respectfully submitted that at least a portion of the wire 238 extends in a vertical direction, as shown below in a pertinent region of Fig. 3 of Bartley with the Examiner’s annotations.

    PNG
    media_image1.png
    741
    1101
    media_image1.png
    Greyscale

Furthermore, the wire 238 is both electrically connected and indirectly physically connected to a second wire (identified above) that is disposed between the gate electrode 206 and the control logic 226 of the semiconductor element.
In conclusion, it is respectfully submitted that Bartley discloses the new limitation “wherein the wire extends in a vertical direction, and wherein the wire connects to a second wire that is disposed between the gate electrode and the semiconductor element” as recited in claim 1.  Accordingly, the rejections of claims 1-2 and 6-7, respectively, under 35 U.S.C. 103 are being maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Primary Examiner, Art Unit 2811